Title: To Alexander Hamilton from Thomas Truxtun, 15 December 1803
From: Truxtun, Thomas
To: Hamilton, Alexander



Perth amboy [New Jersey] 15th December 1803.
Dear General

In a conversation we had at new York on the Subject of the threatened invasion of England by Bonaparte—you expressed a wish that oppertunity had offered So that you could have had the map of England and France &c before you. I now do myself the honor of transmitting my opinion as then Stated to you in a letter to Mr Pickering and after you have examined it with the map, I shall be greatly obliged by your Sealing the letter and causeing it to be put in the post office as soon as may be as he should in Strictness have had it before now, but my Absence from home prevented usual punctuality.
My Opinion is Stated Simply and unadorned with embellishments which are foreign to my profession and habits and ought Not to be expected from me. time and a Short time will make manifest Whether I have Judged correctly of the Subject in question—for the happiness of Nations I hope I have. I find the Senate of the U S have agreed to an important alteration of the Constitution & thus that instrument is kicked about to answer the purposes of the ruleing faction And as it is to be mutilated at their will and pleasure, it is to be hoped we shall in time have our turn in having Something to Say in such important measures, and that then an Instrument will be So Contrived as to prevent such an abomniable Set from exclusively governing us a Second time or of governing us at all.
I have the honor to be sir with great respect your very obedient humble servt,

Thomas Truxtun.
Honorable General Alexander HamiltonNew York.

